DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Remarks/Arguments
Applicant’s Response to the Non-Final Rejection, received on 11 July 2022 (“Last Response”) is acknowledged. The Response appears to be a bona fide attempt at furthering prosecution and the Examiner will treat the Response as fully responsive. 
To resolve the issue addressed in the Last Response, a corrective action is taken. The period for reply of 3 MONTHS set in said Office Action is restarted to begin with the mailing date of this letter. However, the applicant did not file any supplementary documents since the time period has been reset. So, the Final Rejection will respond to the arguments presented in the Last Response. 
Regarding the Requirement for Restriction/Election, the applicant elected with traverse. See Response to Election/Restriction. The examiner explained the reason why the restriction was made, which is disclosed in the Non-Final Rejection on March 2, 2020. However, the applicant argues that the restriction was not proper without any concrete or constructive explanation. For example, “Fig. 1 and Fig. 10 are not mutually exclusive” or “Claims 8-9 cannot be properly withdraw” are just conclusory statements which the applicant does not provide any evidentiary support. The applicant should have provided specific reasons which parts of Fig. 1 and Fig. 10 are not mutually exclusive and would have made claim 8-9 improperly withdrawn. It appears that the applicant is just providing some broad, vague, and non-substantive arguments that do not really prove why the restriction requirement was not proper. Therefore, the restriction requirement will be maintained unless the applicant provides any persuasive and compelling evidence. 
Regarding the 103 rejection, the following rejection would address applicant’s arguments regarding the rejection of claims 1-5 and 6-7 under 35 U.S.C. § 103(a). "Claims 1-5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Dasgupta et al. (US 10,719,301 B1) in view of Kang (US 2015/0093041 A1)," which would be replaced with "Claims 1-5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (KR20070070903A; a machine translation was offered and cited) in view of Peng et al. (US 5,787,190)."

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (KR20070070903A; a machine translation was offered and cited) in view of Peng et al. (US 5,787,190).
a.	Regarding claim 1, Lee discloses a method for analyzing a wafer map of a semiconductor wafer, the method comprising:
generating first wafer maps each displaying characteristics of a corresponding first wafer for each of a plurality of channels (Lee discloses that “[t]he result of the test is reflected and the wafer map is produced in the wafer map generation module” at Fig. 4-S20 and ¶0062. Specifically, “The wafer map generation module (110) reflects the result of the tester (100) and the wafer map is produced. The wafer map is classified according to the shape of the wafer according to each chip die and the shape is arranged and the result of the test is matched for each chip die and it is filled. Here, BIN data of the kind of the category type deformity can become the result of the test. And the wafer map materializes the kind of the deformity. The kind and result of the deformity are stored in the wafer map” at Fig. 2-100, Fig. 2-110 and ¶0033. Here, the chip die which is blocks can be construed as channels).
auto-encoding the first wafer maps simultaneously to extract a single first feature of the semiconductor wafer (Lee discloses “the wafer analysis module (120) is the module which statistically analyzes multiple fault analysis area data the wafer map. The wafer analysis module (120) includes the data generation module (122) and the operating module (124)” at Fig. 2-120, and ¶0035. Specifically, the date generation module produces feature vector[s] with multiple component values at Fig. 2-122, Fig. 4-S30 and ¶¶0037-0041, 0063); 
determining whether the first feature is a valid pattern for classification (Lee discloses that “the operating module (124) clusters multiple feature vectors and it classifies into the defect type cluster and it determines whether the specific defect type is generated according to the manufacturing facility” at Fig. 2-124, Fig. 4-S40 and ¶¶0042 and 0064);
classifying a type of the first feature based on unsupervised learning when the first feature is a valid pattern (Lee discloses that “the operating module (124) determines whether the specific defect type is generated according to the manufacturing facility
or not. That is, the specific manufacturing facility determines whether the deformity of the predetermined fault analysis domain of the semiconductor wafer was caused or not” at Fig. 2-124, Fig. 4-S50 and ¶¶0047 and 0065).
However, Lee does not disclose extracting a representative image of features classified into the same type as the first feature, 
wherein each of the plurality of channels is determined by different parameters that differ from each other; and
wherein each of the first wafer maps is generated with different patterns.
Peng discloses extracting a representative image of features classified into the same type as the first feature (Peng discloses a “a bin summary is generated 220 for each semiconductor wafer which includes a matrix of test bin alphanumeric codes assigned to die locations across the x-y plane of the wafer” at Fig 2-220 and col. 4, lines 22-42);
wherein each of the plurality of channels is determined by different parameters that differ from each other (Peng discloses a “a bin summary is generated 220 for each semiconductor wafer which includes a matrix of test bin alphanumeric codes assigned to die locations across the x-y plane of the wafer”, which is processed by a neural network “for classifying different categories of faults” at col. 4, lines 38-46); and
wherein each of the first wafer maps is generated with different patterns (Peng discloses “A N/N wafer map is generated 234 from the neural network 140 to represent the dominant and the secondary fault patterns for at least one wafer lot” at Fig. 2-234 and col. 4, lines 46-49).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the bin data generation process with the neural network to generate a N/N wafer based on that data to Lee’s wafer analysis module.
The suggestion/motivation would have been to “[allow] systematic and efficient management of large volumes of wafers containing manufacturing faults . . . [using] a neural network to generate a neural network (N/N) wafer map to correlate with wafer maps produced by a wafer electrical parametric tester (WET), a wafer level reliability tester (WLR), and an in-line defect tester” (Peng; col.1, lines 55-65).
b.	Regarding claim 2, the combination applied in claim 1 discloses wherein determining whether the first feature is the valid pattern comprises:
reconstructing the first feature to generate a first reconstructed wafer map (Peng discloses generating wet wafer maps and a defect wafer map at Figs. 2-244, 254, and 264, col. 4, lines 2-9, col. 4, line 55- col. 5, line 15);
deriving a reconstruction error, using the first reconstructed wafer map and the first wafer map (Peng discloses wafer map comparison process that overlays the wet wafer map or the defect wafer map on N/N wafer at Fig. 2-270, 272, 274, and col. 5, lines 24-39); and
determining whether the first feature is the valid pattern, using the reconstruction error (Peng discloses a failure analysis based on the overlapped wafers at Fig. 2-280 and col. 5, lines 40-52).
c.	Regarding claim 3, the combination applied in claim 1 disclose wherein the first wafer map comprises a plurality of units having good values or bad values (Lee discloses detecting whether it is acceptable or not at ¶0065-0066 and Fig. 4-S60. To be able to implement this, it is readily apparent and inherent that the chip die would have some sort of indication whether it is a bad or good value), and
determining whether the first feature is the valid pattern includes considering the reconstruction error and a number of units having the bad values (Lee discloses that “Specific defect type generation acceptance and rejection are analyzed according to the manufacturing facility (S50). One end, the wafer included in each cluster classified according to the defect type is classified according to the manufacturing facility. The number of wafer the classification looks the process history passing by the process Step of the manufacturing facility at the wafer included in each cluster according to the manufacturing facilities is the counting. The interdependence of the manufacturing facility about each cluster is analyzed. The correlation analysis of two categorical variables uses the chi squares analysis method” at ¶0065).
d.	Regarding claim 4, the combination applied in claim 1 discloses wherein determining whether the first feature is the valid pattern comprises:
determining whether the first feature is a feature having a high reconstruction error among a plurality of feature groups including the first feature (Lee discloses that “Specific defect type generation acceptance and rejection are analyzed according to the manufacturing facility (S50). One end, the wafer included in each cluster classified according to the defect type is classified according to the manufacturing facility. The number of wafer the classification looks the process history passing by the process Step of the manufacturing facility at the wafer included in each cluster according to the manufacturing facilities is the counting. The interdependence of the manufacturing facility about each cluster is analyzed. The correlation analysis of two categorical variables uses the chi squares analysis method” at ¶0065. To be able to process these steps, it is readily apparent and inherent that the high reconstruction error would be detected.).
	e.	Regarding claim 5, the combination applied in claim 1 discloses wherein classifying the type of the first feature comprises:
clustering into a clustered group a plurality of feature groups including the first feature (Lee discloses that “Specific defect type generation acceptance and rejection are analyzed according to the manufacturing facility (S50). One end, the wafer included in each cluster classified according to the defect type is classified according to the manufacturing facility. The number of wafer the classification looks the process history passing by the process Step of the manufacturing facility at the wafer included in each cluster according to the manufacturing facilities is the counting. The interdependence of the manufacturing facility about each cluster is analyzed. The correlation analysis of two categorical variables uses the chi squares analysis method” at ¶0065. Moreover, Lee discloses k-means clustering at ¶¶0044-0045).
f.	Regarding claim 7, the combination applied in claim 1 discloses further comprising:
designating a code of the representative image and storing the code in a storage device (Peng discloses that “The front surface of the wafers are tested 212 by wafer sort machine 130 in a series of test sequence to detect any faults within a die. Each test sequence is characterized by an alphanumeric code assigned to a particular type of test and the wafer sort machine 130 carries out the test sequence in an incremental order. The test sequence is aborted once a fault is detected on a die, at which time an alphanumeric code corresponding to the performed test is assigned to that die” at Fig. 2-212 and col. 4, lines 10-18. Moreover, for a machine to carry out the alphanumeric code, it is inherent and readily apparent that the alphanumeric code has to be stored in some type of storage device.).
Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The following is a list of references related to the claimed invention:
Shibuya et al. (US 2004/0064269 A1): n a process for manufacturing a semiconductor wafer, defect distribution state analysis is performed so as to facilitate identification of the defect cause including a device cause and a process cause by classifying the defect distribution state according to the defect position coordinates detected by the inspection device, into one of the distribution characteristic categories: repeated defects, clustered defects, arc-shaped regional defects, radial regional defects, line type regional defects, ring and blob type regional defects, and random defects.
Ghadar et al. (US 2017/019241 A1): Feature extraction and classification is used for process window monitoring. A classifier, based on combinations of metrics of masked die images and including a set of significant combinations of one or more segment masks, metrics, and wafer images, is capable of detecting a process non-compliance. A process status can be determined using a classifier based on calculated metrics. The classifier may learn from nominal data.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN W LEE whose telephone number is (571)272-9554. The examiner can normally be reached Mon-Fri 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NAY MAUNG can be reached on 571-272-7882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN W LEE/Primary Examiner, Art Unit 2664